[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  July 20, 2006
                                 No. 05-16599                 THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                  D. C. Docket No. 05-00416-CV-ORL-28-DAB

CHARLIE H. DAVIS,
LEYDA E. CHEW,
both individually and on behalf of
Lequindra Keion Davis (19) and
Chalise Davis (20),

                                                            Plaintiffs-Appellants,

                                         versus

HON. GEORGE WINSLOW, JR.,
RICHARD S. GRAHAM,
BARBARA FANCHER JONES, Attorney,
KATHY A. JIMENEZ, Attorney,
ERIK K. NEITZKE, Attorney, et al.,


                                                           Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                     (July 20, 2006)
Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Charlie Davis and Leyda Chew, proceeding pro se, appeal the district court’s

dismissal of their 42 U.S.C. § 1983 complaint. Davis and Chew alleged that the

actions of which they complain were taken by the state-actor defendants in their

individual capacities. Davis and Chew asserted a variety of contractual,

constitutional, and civil rights statutory causes of action, including 42 U.S.C. §

1983 and asked for money damages, custody of Chew’s son, reinstatement of

Davis’s driver’s license, annulment of Chew’s divorce agreement with Harry Sperl,

punitive damages, attorney’s fees, and unspecified injunctive relief. Davis and

Chew made it clear in their arguments to the district court that they are challenging

the judgments against them in state court.

      The Rooker-Feldman doctrine deprived the district court of subject-matter

jurisdiction to hear Davis and Chew’s claims. The Rooker-Feldman doctrine

establishes that federal courts, other than the Supreme Court, do not have subject-

matter jurisdiction over actions that effectively seek to appeal state court

judgments. Amos v. Glynn County Bd. of Tax Assessors, 347 F.3d 1249, 1265 n.11

(11th Cir. 2003); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S. Ct.

1303, 1315, 75 L. Ed. 2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,



                                             2
415-16, 44 S. Ct. 149, 150, 68 L. Ed. 362 (1923). Davis and Chew allege nothing

to indicate that they were in any way deprived of the opportunity to raise their

issues in the state court proceedings. To the extent that Davis and Chew raise

issues that extend beyond a dissatisfaction with the outcome of their state court

cases, those issues were decided by the state courts or inextricably bound up in

those decisions.

      AFFIRMED.




                                          3